DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/601,331 filed on 10/14/2019 in which claims 1-15 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/14/2019 has been considered and placed of record. An initialed copy is attached herewith.
Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 recites in line 5: “…wherein the is configured to: …”.  The underlined limitations are indefinite and it seems like missing the word “vehicle”. 
Claim 16 further recites in line 11, the limitations of, “…the trajectory…”. There is insufficient antecedent basis for this underlined limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites in line 5: “…wherein the is configured to: …”.  The underlined limitations are indefinite and it seems like missing the word “vehicle” between the word--the--and the word --is--. 
Claim 16 further recites in line 11, the limitations of, “…the trajectory…”. There is insufficient antecedent basis for this underlined limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  JP 2012210008 Translation(hereinafter “Ref 1”)(cited by Applicants).
Regarding claims 15 and 1: Ref 1 discloses and shows in Figs. 3-4 & 7-8:A vehicle(note- the in-vehicle display device 100 is mounted on vehicle as shown in Figs. 7-8; see ¶[0013]) comprising a vehicle-integrated secondary charging unit(102) configured to inductively charge(from the power supplied inductively from the power receiving unit 101) the vehicle at a vehicle-external primary charging unit(note-power receiving unit 101 receives power from a power supply device(201) embedded in a parking space on the ground and supplies the received power to the charger 102 which in turn charges the storage battery 103; see ¶[0011]-[0012]), the vehicle further comprising a camera system(108)(see ¶[0018]) and a display device(111)(see¶[0020]), wherein the vehicle is configured to: a) capture a real-time image of a vehicle environment using the camera system(108)(see ¶[0018]-[0020]), wherein the primary charging unit(102) is included in the real-time image(see ¶[0018]) ; b) display(via display 111) the real-time image on the display device (see ¶[0020]); c) insert at least one guide line(202a, see Fig. 3; 202b, Fig. 4) into the real-time image, wherein the direction and/or curvature of the guide line coincides with a steering angle lock of the vehicle such that the guide line corresponds to the trajectory of the vehicle in the case of the steering angle lock(see ¶[0021]-[0027]), and wherein 26Attorney Docket No. 080437.PC536US the position of the at least one guide line(202a, 202b) in the real-time image of the vehicle environment is selected such that the guide line indicates a movement curve of the secondary charging unit(101) of the vehicle(see Figs. 7-8); and d) indicate the movement curve of the secondary charging unit(101) relative to the primary charging unit(201) based on a movement of the vehicle by repeating steps a) to c)(see ¶[0026]-[0027])(Note-The guide lines 202a and 202b and the vehicle width lines 206a, 206b and 207 displayed on the display unit 111 correspond to the detected value of the steering angle detected by the steering sensor 109. Displayed as a curvature curve. Accordingly, every time the steering angle detected by the steering sensor 109 changes in accordance with the steering operation of the vehicle driver, the guide lines 202a and 202b and the vehicle width lines 206a, 206b, and 207 displayed on the display unit 111 are steered).
Accordingly claims 15 and 1 are clearly anticipated.
Regarding claim 2, Ref 1 discloses all the claimed invention as set forth above in claim 1. Ref 1 further discloses, wherein the at least one guide line(202a, 202b) and vehicle width lines 206a,206b,207 displayed on the display portion are the detected values of the steering angle detected by the steering sensor 109; see Figs. 3-4, 5(b), 8 and ¶[0026]) comprises two guide lines(202a,202b) running toward one another, wherein a position of the two guide lines(guide lines 202a and 202b) with respect to one another in the real-time image is selected such that, in the real-time image, a size of the primary charging unit(102/201) at a specific distance from the vehicle corresponds to a spacing between the two guide lines inserted into the real-time image that is projected into said distance.
Regarding claim 3, Ref 1 discloses all the claimed invention as set forth above in claim 1. Ref 1 discloses, further comprising inserting orientation lines into the real-time image on the display device(111), said orientation lines indicating a width of the vehicle along the trajectory(guide lines (202a, 202b) and vehicle width lines 206a,206b,207 displayed on the display portion are the detected values of the steering angle detected by the steering sensor 109; see Figs. 3-4, 5(b), 8 and ¶[0026]).
Regarding claim 4, Ref 1 discloses all the claimed invention as set forth above in claim 1. Ref 1 further discloses, wherein the vehicle comprises a position determining means(distance estimation unit 107) for determining the position of the secondary charging unit relative to the primary charging unit, wherein ascertaining, by the position determining means, a position of the primary charging unit relative to a position of the secondary charging unit; and registering that the vehicle is situated in a pre-definable distant range with respect to the primary charging unit in order to start steps a) to d)(note- The distance estimation unit 107 measures the signal strength of the signal input from the communication unit 106, and estimates the distance between the power supply apparatus and the power reception unit 101 based on the measured signal strength. The distance estimation unit 107 outputs the estimated distance to the image generation unit 110; see ¶[0017]).
Regarding claim 5, Ref 1 discloses all the claimed invention as set forth above in claim 1. Ref 1 further discloses, wherein the vehicle comprises a position determining means(107) for determining the position of the secondary charging unit relative to the primary charging unit, wherein ascertaining, by the position determining means, a position of the primary charging unit relative to a position of the secondary charging unit; and registering that the vehicle is situated in a pre-definable distant range with respect to the primary charging unit in order to start steps a) to d)(see ¶[0017]-[0019],[0026], and [0049])(note-The distance estimation unit 107 measures the signal strength of the signal input from the communication unit 106, and estimates the distance between the power supply apparatus and the power reception unit 101 based on the measured signal strength. The distance estimation unit 107 outputs the estimated distance to the image generation unit 110. The selected distance is output to the image generation unit 110 as the estimated distance and the steering sensor 109 detects the steering angle of the steering wheel of the vehicle and outputs a detected value of the steering angle to the image generation unit 110).
Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “…wherein the method further comprises: 1) displaying a target image on the display device;  23Attorney Docket No. 080437.PC536US 2) ascertaining a position of the primary charging unit relative to a position of the secondary charging unit by the position determining means; 3) inserting a guide element into the target image and inserting a position element into the target image, wherein the position of the guide element and the position of the position element on the target image indicate the ascertained position of the secondary charging unit relative to the primary charging unit; and 4) indicate a change in position of the secondary charging unit relative to the primary charging unit in the target image depending on the movement of the vehicle by repeating steps 1) to 3).”
Claims 7-14 depend either directly or indirectly from claim 6 and thus are also allowable for the same reasons and subjected to the same conditions.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action
Regarding claim 16, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “…e) display a target image on the display device;  27Attorney Docket No. 080437.PC536US f) ascertain a position of the primary charging unit relative to a position of the secondary charging unit by the position determining means; g) insert a guide element into the target image and insert a position element into the target image, wherein the position of the guide element and the position of the position element on the target image indicate the ascertained position of the secondary charging unit relative to the primary charging unit; and h) indicate a change in position of the secondary charging unit relative to the primary charging unit in the target image depending on the movement of the vehicle by repeating steps e) to g)”.
Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USPAT 11,180,036 to Saita discloses the general state of the art regarding a non-contact power transmission system.
US 2019/0344673 to Mühlenhoff et al., (Mühlenhoff) discloses the general state of the art regarding a secondary unit, a system for inductive power transfer and a method for operating a secondary unit and a system for inductive power transfer.
USPAT 10,923,967 to Klingspor et al., (Klingspor) discloses a system and method for determining a relative position and/or orientation between a primary and a secondary winding structure.
US 2018/0056800 to Meichle discloses the general state of the art regarding a relative position determination and vehicle guidance in wireless power transfer systems.
US 2018/0057055 to SOL discloses a Method of guiding wireless charging of electric vehicles.
US 2017/0120765 to Ichikawa discloses a contactless power transfer system and vehicle.
US 2017/0005523 to Widmer et al., (Widmer) discloses systems, methods, and apparatus for guidance and alignment between electric vehicles and wireless charging systems.
USPAT 9,631,950 to Raedy et al., (Raedy) discloses the general state of the art regarding a method and apparatus for aligning a vehicle with an inductive charging system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 3, 2022